Title: To James Madison from Joseph Jones, 16 June 1801
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Bowling Green. 16th. June 1801
Coming from Richmond in the Stage to this place in company with Col. Norton the Bearer hereof He mentioned the business which occasioned his coming to Virginia (to wit) the imprisonment of his Son in Law Capt. Merchant and another person who was his Mate. I told him I was present yesterday at Col. Monroes when Mr. Cyrus Griffin called to see him and heard Col. Monroe ask Mr. Griffin if he was at Court when the prisoners were tried who replied he was not but said he understood I think he said from Mr. Nelson the Atty. for the prosecution that the conviction depended on the Testimony of a Young Lad of abt. 14 yrs. old—whether this was the fact and the only positive proof I cannot say, but my mentioning the circumstance induced the Colonel to request I wod. oblige him with a certificate of the fact which I do with pleasure if in any respect it may contribute to authorise the extending Mercy to his unfortunate so⟨n⟩ in Law to obtain whose pardon is the object of his Journey to this State. I am on my return from the Genl. Court havi⟨ng⟩ been from Home ever since the first week in March. My intention is to go through Alexandria hence shod. I do so I will endeavor to call and see you and Mrs. Madison in your new station—wishing the family health I am Dr. Sr. yr. friend & Servt.
Jos: Jones.
 

   
   RC (DLC).



   
   In November 1800 the U.S. circuit court in Richmond found Elihu Marchant, with twelve others, guilty of having “unlawfully confederated on the high seas” and seizing the British armed brigantine Ranger. Marchant was sentenced to two years in prison and fined $100. Jefferson remitted the fine and pardoned the remainder of Marchant’s sentence exactly a year after Jones’s letter (DNA: RG 59, PPR).



   
   Washington named Thomas Nelson U.S. attorney for the district of Virginia in April 1796 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:205).



   
   Joseph Jones (1727–1805), uncle of James Monroe, had served as a member of the Continental Congress and delegate from King George County to the General Assembly during the Revolution. From 1789 to his death he was a judge of the Virginia General Court.


